A judgment of conviction for assault with intent to murder, and a sentence of five to six years' imprisonment in the penitentiary, was pronounced and entered against this appellant, after due trial in the court below. He appealed. The exceptions reserved to the rulings of the court upon the admission of evidence are without merit. Each of the rulings complained of related to matters of the res gestæ. No other points of decision are involved. The record proper is without error also. Therefore the judgment appealed from will stand affirmed.
Affirmed.